office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b02 ------------- presp-137398-06 uilc third party communication none date of communication not applicable_date january to ------------------------ -------------------------------------- small_business self-employed from donna m crisalli senior technician reviewer branch income_tax accounting subject sec_162 this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend state x year year issues ------------- ------- ------- is a legislature in session for purposes of sec_162 of the internal_revenue_code on days on which the legislature is convened but is not sitting in an organized capacity for the transaction of legislative business or capable of transacting legislative business does the term legislative_day under sec_162 include a day that falls between two days on which the legislature is in session presp-137398-06 conclusions a legislature is in session on days on which the legislature is sitting in an organized capacity for the transaction of legislative business and is capable of transacting legislative business a day that falls between two days on which the legislature is in session is a legislative_day for an individual only when i the two legislative_days are separated by four or fewer days on which the legislature is not in session or ii the physical presence of the individual is formally recorded at a meeting of a committee of the legislature facts according to the legislative calendar of the state legislature of state x the legislature during year the legislature convened on january and recessed on june during this time the legislature was scheduled to transact legislative business on certain mondays tuesdays wednesdays and thursdays the number of these days per week varied from one day to four days for example in january the legislature was scheduled to transact legislative business on january and we assume that the legislature was in fact in session for purposes of sec_162 on these days in addition to the days indicated on the legislative calendar the legislature was convened for various reasons on certain other days during the period from june of year through january of year for example the legislature might be convened to avoid the expiration of pending legislation or to prevent the governor from making interim judicial appointments only one legislator was required to be present for the legislature to be convened for these purposes and other legislators were not expected to be in attendance to transact legislative business on these days therefore a quorum generally was not present to transact legislative business as required by state x’s constitution law and analysis sec_162 provides that a taxpayer generally is allowed a deduction for ordinary and necessary business_expenses including unreimbursed traveling expenses while away from home sec_162 provides that an individual who is a state legislator and who makes an election under sec_162 is deemed to be away from home in the pursuit of a trade_or_business on each legislative_day furthermore the individual is deemed to have expended on such a day the greater of the unreimbursed amount generally allowable for the day i to employees of the legislator’s state for per_diem while away from home to the extent the amount does not exceed percent of the amount described in ii or ii to employees of the executive branch of the federal government for per_diem while traveling away from home in the united_states sec_162 does not apply with presp-137398-06 respect to any legislator whose place of residence within the legislative district represented i sec_50 or fewer miles from the state capitol building sec_162 defines a legislative_day as any day on which a the legislature was in session including any day in which the legislature was not in session for a period of consecutive days or less or b the legislature was not in session but the physical presence of an individual legislator was formally recorded at a meeting of a committee of the legislature an individual who makes the election under sec_162 is deemed to be away from home in the pursuit of a trade_or_business on each legislative_day therefore whether the legislator is in fact away from home on the legislative_day is not relevant neither sec_162 nor the legislative_history define the term in session however in okanogan tribe of washington v united_states 279_us_655 pocket veto case the supreme court interpreted the term house in the united_states constitution to mean the house of representatives in session that is sitting in an organized capacity for the transaction of business the constitutional quorum assembled for the transaction of business and capable of transacting business id pincite for purposes of sec_162 a legislature is in session only when it is sitting in an organized capacity for the transaction of legislative business and is capable of transacting legislative business thus a legislature is in session on a day when members ordinarily would be expected to be present at the legislature for example on a day on which bills are debated or voted upon a legislature is not in session merely because it is convened pro forma such as in a session comprised of no more than a call to order an opening prayer and the reading of pending bills by a clerk if a quorum is necessary to conduct legislative business the legislature is not in session if no quorum is present issue accordingly the legislature in state x was not in session for purposes of sec_162 on days on which no quorum was present and no legislative business could be transacted these days are not legislative_days with respect to an individual legislator unless the legislature is not in session for a period of four consecutive days or less or the physical presence of that individual was formally recorded at a meeting of a committee of the legislature under sec_162 issue under sec_162 the term legislative_day includes any day on which the legislature is not in session for a period of four consecutive days or less days that fall between two days on which the legislature is in session are legislative_days if the period presp-137398-06 between the two days in session does not exceed four consecutive days only days that the legislature is in session for purposes of sec_162 are taken into account in applying sec_162 under this rule in addition to the days described on the state x legislative calendar the following days are legislative_days for the legislators of state x during the month of january in year january and all other dates in january are not legislative_days with respect to an individual legislator unless the legislature was in session or the physical presence of the legislator was formally recorded at a meeting of a committee of the legislature please call -------------------- at --------------------- if you have any further questions
